 



Exhibit 10.4.2

SCHEDULE IDENTIFYING SUBSTANTIALLY IDENTICAL AGREEMENTS TO EXHIBIT 10.4.1

Right of First Refusal Agreement, dated as of August 18, 2004, by and between
Covenant Place of Burleson, Inc. and Capital Senior Living Acquisition, LLC



    This Right of First Refusal Agreement relates to the Covenant Place of
Burleson property and differs from Exhibit 10.4.1 in the following respects:    
  In Section 2(b)(ii), the purchase price is $6,557,506.

Right of First Refusal Agreement, dated as of August 18, 2004, by and between
Cedar Hill Retirement Community, Inc. and Capital Senior Living Acquisition, LLC



    This Right of First Refusal Agreement relates to the Crescent Point
Retirement Community property and differs from Exhibit 10.4.1 in the following
respects:       In Section 2(b)(ii), the purchase price is $10,217,620.

Right of First Refusal Agreement, dated as of August 18, 2004, by and between
Covenant Place of Richland Hills, Inc. and Capital Senior Living Acquisition,
LLC



    This Right of First Refusal Agreement relates to the Good Place Assisted
Living property and differs from Exhibit 10.4.1 in the following respects:      
In Section 2(b)(ii), the purchase price is $4,557,155.

Right of First Refusal Agreement, dated as of August 18, 2004, by and between
CGI Real Estate, Inc. and Capital Senior Living Acquisition, LLC



    This Right of First Refusal Agreement relates to the Meadow Lakes Retirement
Community property and differs from Exhibit 10.4.1 in the following respects:  
    In Section 2(b)(ii), the purchase price is $9,737,920.

Right of First Refusal Agreement, dated as of August 18, 2004, by and between
Covenant Place of Arlington, Inc. and Capital Senior Living Acquisition, LLC



    This Right of First Refusal Agreement relates to the Meadow View Assisted
Living property and differs from Exhibit 10.4.1 in the following respects:      
In Section 2(b)(ii), the purchase price is $3,309,933.

Right of First Refusal Agreement, dated as of August 18, 2004, by and between
Covenant Place of Waxahachie, Inc. and Capital Senior Living Acquisition, LLC



    This Right of First Refusal Agreement relates to the Covenant Place of
Waxahachie property and differs from Exhibit 10.4.1 in the following respects:  
    In Section 2(b)(ii), the purchase price is $3,645,724.

 